Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 12:

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The applicant, in an amendment to the specification, filed 04/06/2022, states: O-code (see OIF-FLEXE-02.0 which was previously incorporated).
The specification, as filed, stated: 
 [0004] Flexible Ethernet (FlexE) is described in the Optical Internetworking Forum (OIF) “Flex Ethernet 2.0 Implementation Agreement,” IA# OIF-FLEXE-02.0, Jun. 22, 2018, the contents of which are incorporated by reference. FlexE is considered a section layer for G.mtn. PTP over FlexE is now defined in the OIF-FLEXE-02.0. Also, PTP over FlexE is described in commonly-assigned U.S. Pat. No. 10,097,480, issued Oct. 9, 2018, and entitled “Time transfer systems and methods over flexible ethernet,” the contents of which are incorporated by reference. The disadvantage of implementing timing at the FlexE layer is that it applies to the whole interface, i.e., all the clients. There is no way of implementing multiple PTP timing islands that are associated with the various clients (paths) sharing the FlexE section layer. Also, the timing information at the section layer cannot be switched along with the client paths, as part of the clients' characteristic information. G.mtn is introducing a path layer and timing information associated with the path can be layer 1 (circuit) switched. Another disadvantage is that the time reference of FlexE (based on a multi-frame) is periodic, which bounds the amount of sync messages.
 [0020] FIG. 1 is a block diagram of the G.mtn architecture functions. G.mtn includes two-layer transport network with a path layer 10 and a section layer 12. The path layer 10 includes flexible connections with path OAM in 66b blocks, while the section layer will mainly describe the way to map upper 66b blocks downwards to the OIF FlexE logic, IEEE 802.3 PHY, and finally transport on the optical layer, such as Dense Wavelength Division Multiplexing (DWDM), etc.

Response to Arguments
Summary of the applicant’s arguments:
The O-code is described in the Optical Internetworking Forum (OIF) “Flex Ethernet 2.0 Implementation Agreement,” IA# OIF-FLEXE-02.0, June 22, 2018, which is incorporated by reference in the Specification at [0004].
One of ordinary skill would understand FlexE and MTN define O-codes as a specific value and Applicant’s invention is to add a new O-code for the purpose of timing transfer.
He does not disclose or suggest the specific block that has an O-Code denoting timing transfer. This allows timing to be switched along with the client paths, as part of the clients’ characteristic information. This is not possible in He based on Applicant’s description above from the Specification at [0004].
Response: 
The disclosure needs to be self contained. Therefore, the description of O-code would need to be in the disclosure.  
The knowledge of a skilled artisan would need to be explicitly present, in the disclosure. 
A conclusory statement, based on the Applicant’s description, from the Specification, at [0004], is not an independently verified statement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOOMAN HOUSHMAND/
Examiner, Art Unit 2465   

/ALPUS HSU/             Primary Examiner, Art Unit 2465